Petition for Writ of Mandamus
Denied and Memorandum Opinion filed October 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01042-CV
____________
 
IN RE HASSAN MEGUID, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On, October 26, 2010, relator Hassan Meguid filed a petition
for writ of mandamus in this court.  See Tex. Gov’t Code § 22.221; see
also Tex. R. App. P. 52.  Relator also filed a request for emergency
temporary relief, which was denied on October 28, 2010.  In his petition, relator
complains that the respondent, the Honorable Georgia Akers, the associate judge
for Harris County Probate Court No. 3, abused her discretion by refusing to
withdraw admissions that had been deemed in October of 2009.  A motion to
withdraw the admissions was filed December 9, 2009, but no ruling was
obtained.  Relator filed a motion for reconsideration of the deemed admissions
and to enlarge the time to respond shortly before a pre-trial hearing on June
28, 2010.  Respondent denied relator’s motion on June 28, 2010, and it is from
this order that relator seeks relief.
            We deny relator’s petition for writ of mandamus based on the
doctrine of laches.  See Rivercenter Assocs. v. Rivera, 858 S.W.2d 366,
367 (Tex. 1993) (denying mandamus relief because laches barred challenge to
jury demand filed after four-month delay).  
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Brown.